Title: To Benjamin Franklin from Allen and Joseph England, [1757–1762]
From: England, Allen,England, Joseph
To: Franklin, Benjamin


[1757–1762]
Allen England and his Brother Joseph England are proprietors of certain Tracts of Land scituate upon Christiana Creek in the County of Newcastle, Quantity 1300 Acres their Title to which stands thus—
In 1726 their Father John England advanced £500 to Sir William Keith by way of Mortgage upon the said Lands.
In 1729 the said John England assigned his Right in the Mortgage to his sons Allen and Joseph England.
And soon after the Lands were at a public Auction struck off to them as highest bidders.
They impowered Israel Pemberton of Philadelphia to act as their Attorney for the Management of the said Estate, but have never been able to obtain a satisfactory Account from him, with Respect to the Quality and Value of thereof [sic].
They are now determined to revoke their Letter to Israel Pemberton and either send a person from hence, or Impower some other person there, not only for the Management but to sell the Lands.

And wish their Cousin Wm. Frey would take an Opportunity of asking Benjamin Franklin Esquire what sort of Evidence will be necessary on this Occasion? particularly whether a Certificate of the Execution of Deeds, under the Seal of a Corporation will be Sufficient or is it necessary for the subscribing Witnesses to be Persons who are going into that Country.
 Endorsed: For Benjn. Franklin Esqr his Opinion On these Memorandums
